Order, Family Court, Bronx County (Diane Kiesel, J.), entered on or about June 23, 2010, which, after a fact-finding hearing, awarded petitioner father custody of the parties’ child with visitation to respondent mother, including every other weekend, one month during the summer and alternate holidays, unanimously affirmed, without costs.
The court properly determined that the child’s best interests would be served by awarding custody to petitioner (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]). The record shows that petitioner has provided a healthy, stable environment, and a comfortable home. He is able to provide for the child financially and emotionally and demonstrated that he has been actively involved in the child’s education and special needs.
*449Respondent, however, suffers from emotional issues into which she lacks insight preventing her from putting the child’s needs before her own. The record demonstrates that respondent exercises poor judgment in disciplining the child and that she has not been involved with his education. Further, respondent’s evasiveness regarding her income and employment history raises doubts about her ability to provide for the child financially.
Contrary to respondent’s contention, the court did not rely primarily on the forensic psychologist’s report in making its determination, but rather, weighed all the relevant factors in deciding what is in the best interest of the child (see Eschbach, 56 NY2d at 171-173).
We have considered respondent’s remaining contentions and find them unavailing. Concur — Gonzales, RJ., Tom, Catterson, Renwick and Richter, JJ.